Rattm, J., dissenting: The expenses incurred by petitioner had a dual objective. On the one hand, the attainment of the doctorate was necessary in order to qualify for appointment to the permanent staff, and I assume, arguendo, that if such were the only purpose, the expenses would not be deductible any more than educational expenses generally that are incurred by one who is preparing for his profession or calling in life. On the other hand, petitioner’s work toward his doctorate had a much more immediate obj ective. He held a temporary appointment as a tutor and it was made clear to him that it was necessary for him to make substantial progress toward the doctorate in order to retain his position as tutor. In short, the expenses incurred by petitioner were necessary in order to earn the very income which the Commissioner seeks to tax. I find it very difficult to see why such expenses do not qualify as “ordinary and necessary” business expenses. Petitioner’s position is supported by Hill v. Commissioner, 181 F. 2d 906 (C. A. 4), which is not satisfactorily distinguished in the majority Opinion. Tietjens and Withey, JJ., agree with this dissent.